Citation Nr: 0019158	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  00-09 298	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, based on a Board of 
Veterans' Appeals (Board) decision that resulted in an award 
of past-due benefits to the veteran.  In August 1999, a 
representative of the Board advised the RO to withhold 20 
percent of the past-due benefits that may become due.  By 
letter dated August 6, 1999, the Board notified the attorney 
representing the veteran of the receipt of the March 1999 fee 
agreement between the veteran and the attorney.  The Board 
also informed the attorney that the RO would withhold 20 
percent of any future award of past-due benefits and refer 
the case to the Board for the issue of payment of attorney 
fees from past-due benefits.  Finally, the Board pointed out 
in the letter that there does not appear to be a prior final 
Board decision to establish the basis for the attorney to 
charge a fee for legal representation.  The Board requested 
the attorney submit any evidence to the Board concerning such 
a prior final decision or, alternatively, inform the Board 
within 30 days whether the attorney has received or will 
charge fees for legal services in the veteran's case.  The 
record does not show any evidence of any reply from the 
attorney to the Board concerning this letter.  The question 
of whether the withheld benefits should be paid to the 
claimant's attorney is now before the Board.


FINDINGS OF FACT

1.  The Board issued a final decision on April 13, 1987 
denying service connection for an acquired psychiatric 
disorder, but this final Board decision was not preceded by a 
notice of disagreement received on or after November 18, 
1988.

2.  The Board issued a decision in January 1998 that reopened 
the veteran's service connection claim and remanded the case 
to the RO for further action; this was not a final Board 
decision.

3.  In March 1999, the attorney and the veteran entered into 
a fee agreement for the attorney's representation of the 
veteran concerning the veteran's claim for service connection 
for an acquired psychiatric disorder.   

4.  The March 1999 fee agreement was filed with the Board in 
April 1999.

5.  The fee agreement signed by the parties in March 1999 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of prospective past-due benefits 
awarded to the veteran.

6.  The Board issued a final decision in September 1999 that 
granted service connection for schizophrenia.

7.  On the basis of the Board's September 1999 decision, the 
RO issued a rating decision in November 1999, which granted 
service connection for schizophrenia and assigned a 
disability evaluation of 10 percent from March 17, 1993; 100 
percent from July 14, 1998; 30 percent from September 1, 
1998; and 50 percent from March 12, 1999.

8.  The November 1999 rating decision resulted in the payment 
of past-due benefits to the veteran.  


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to service connection for an acquired 
psychiatric disorder were not met prior to the September 1999 
Board decision.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which VA may pay an attorney a fee for 
services from past-due benefits have not been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1994 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
The veteran filed a notice of disagreement (NOD) with the 
RO's decision in March 1994.  The case came before the Board 
in January 1998.  At this time, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
service connection claim, but that additional evidence was 
needed before adjudication of the claim could be completed.  
Thus, the Board remanded the case to the RO for further 
action.  The attorney and the veteran entered into a fee 
agreement in March 1999 for the attorney's representation of 
the veteran concerning the veteran's claim for service 
connection for an acquired psychiatric disorder.  The fee 
agreement, signed by the parties in March 1999 and filed with 
the Board in April 1999, provides for payment to the attorney 
of a contingency fee consisting of 20 percent of past-due 
benefits awarded to the veteran as a result of the attorney's 
representation on this service connection claim.  The RO 
returned the case to the Board and, in September 1999, the 
Board granted service connection for schizophrenia.  
Following this decision, the RO issued a rating decision in 
November 1999, which granted service connection for 
schizophrenia and assigned a disability evaluation of 10 
percent from March 17, 1993; 100 percent from July 14, 1998; 
30 percent from September 1, 1998; and 50 percent from March 
12, 1999.  This resulted in the payment of past-due benefits 
to the veteran.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the Board concludes that the attorney did not 
meet the criteria to charge a fee for services before VA, 
including the Board, until the Board's decision in September 
1999.  Consequently, the attorney is not eligible for payment 
of a fee from the past-due benefits that resulted from the 
Board's September 1999 decision and the subsequent November 
1999 rating decision.

The Board issued a final decision in April 1987 denying 
service connection for an acquired psychiatric disorder.  
With this 1987 date in mind, the veteran obviously filed his 
NOD, which preceded the Board's decision, prior to November 
18, 1988.  Thus, this final decision does not satisfy the 
statutory and regulatory prerequisites for the attorney to 
charge for his legal services.  See 38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  

The next Board decision issued on this claim was in January 
1998.  However, as previously discussed, the Board found in 
this decision that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder, and remanded 
the case for the RO to obtain further evidence and 
readjudicate the veteran's claim.  This action by the Board 
does not constitute a prior final decision.  In accordance 
with 38 C.F.R. § 20.1100(b), "[a] remand is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board."  Additionally, VAOPGCPREC 37-97 (1997), 63 
Fed. Reg. 31262 (1998), held that in a case where the Board 
has denied reopening of a claim for service connection based 
on failure to submit new and material evidence and that 
determination is reversed by the Court and service connection 
is ultimately allowed, attorney fees may be paid.  It also 
held that in a claim where the Board has determined that new 
and material evidence has been submitted and has remanded the 
claim to the RO, attorney fees may not be paid because a 
final decision within the meaning of  38 U.S.C. § 5904 (c)(1) 
is lacking.  

The requirements of 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c) were thus not satisfied by either of these Board 
decisions, and attorney fees are not allowed based on the 
January 1998 Board decision.  Even though the attorney and 
the veteran entered into a fee agreement in March 1999 for 
the attorney's representation of the veteran on his new and 
material evidence claim, the attorney is not entitled to 20 
percent of past due benefits.  

The Board's decision of September 1999 is a final decision, 
and it was preceded by a NOD filed in March 1994.  As the 
attorney in this case was retained no later than the March 
1999 fee agreement of record, the record does show that he 
was retained no later than one year after the Board's 
September 1999 decision.  He is, therefore, able to charge a 
fee for his services concerning the matter of the veteran's 
entitlement to service connection for a psychiatric disorder 
after the September 1999 decision.  He does not, however, 
meet the requirements to charge a fee for his services 
rendered prior to that date.  Accordingly, the Board 
concludes that any fee for such services would be per se 
unreasonable.  Consequently, the attorney is not eligible to 
be paid from the past-due benefits that resulted from the 
Board's September 1999 decision, which was implemented by the 
RO's November 1999 rating action. See 38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is not established as to the 
past-due benefits resulting from the November 2, 1999, rating 
decision.  No fee may be charged for services rendered by the 
attorney on the veteran's behalf before VA concerning the 
issues of entitlement to service connection for a psychiatric 
disorder prior to the date of the September 14, 1999, 
decision of the Board. The fee is reduced to $0. Any amount 
in excess of $0 received by the attorney for fees for service 
before VA is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


